Sawyer, J.
The court is of the opinion that the plaintiff in this action is entitled to recover, which opinion is based upon the foregoing specific findings of the facts therein and the following conclusions upon all the questions of law involved in the case, that is to say: When the United States become parties to commercial paper, they incur all the responsibilities of private persons under the same circumstances, and are bound in any court, to whose jurisdiction they submit, by the same principles that govern individuals in their relations to such paper. The check of the United States pension agent, in question, was commewial paper; it is the duty of the pension agent, under the law in such cases provided, to draw his check on the proper assistant treasurer or other designated depositary of the United States in favor of the pensioner, payable to his order, and transmit the same by mail, directed to the address of the pensioner entitled thereto; he is the authorized agent of the United States for that purpose; it is likewise the duty of such assistant treasurer or other designated depositary to pay the same; it is the check of the United States, and a negotiable instrument. When the drawer has made his check in such a careless or incomplete manner that a material alteration may be readily accomplished without leaving a perceptible mark, or giving the instrument a suspicious appearance, he himself prepares the way for a fraud, which, if committed, he must suffer for, and not the innocent person into whose hands the paper may come in the regular course of business. A negotiable instrument so indorsed as to show to the payor thereof that as to the person presenting the same for payment it is in his hands for collection only, is notice to such payor tha»„ the indorsee is the agent of the indorser, and has no authority to do aught but.collect the amount thereof for the principal and pay it over to him. Money paid by mistake to a person acting as agent for another and by him paid over to his principal without notice of the mistake, cannot be recovered back from the agent. Money paid on a forged, or raised, or altered negotiable instrument, carrying nothing suspicious upon its face, to a person known to be acting as an agent, and by him paid over to his principal in ignorance of the forgery or alteration cannot be recovered back from the agent. That the check in question, not having been raised by erasing the original amount and inserting a larger sum was not a forgery in that sense; and having been sent out by the maker, through *341accident or mistake, either in blank, or for the amount of $1,280.20, and there being nothing upon its face that would indicate to the Denver Bank or the plaintiff that there was anything wrong about it, the maker should suffer for this mistake; the loss is the result of the negligence of an authorized agent of the United States. That loss should fall upon the party that occasioned it; the government having paid this chock to the plaintiff under these circumstances and without any fraud on the part of plaintiff, is not entitled to recover or retain the money as against the plaintiff. The name of the payee in this check was shown upon the trial to have been written therein by a clerk in the office of said pension agent, and there was no perceptible difference in the writing upon the face of the check; the paying teller at the United States treasury who paid the check testified that in so doing he was governed by his knowledge of the handwriting of the pension agent and his clerk, which lie recognized upon the face of the check when paying the same, and that the same then appeared to him to be a genuine check from the office of said agent; besides, the check was indorsed for account of the Bank of Denver, so thatupon its face it showed that plaintiff was merely acting- as an agent to collect the money and pay it over to its principal, and on that ground it is also entitled to a judgment.
It is therefore ordered, that the plaintiff' in this action have and recover from the defendant the sum of $1,280.20 together with legal interest thereon from January 6, 1888, to January 31,1891, the date of this decree, and amounting to $275.04, and making, for principal and interest, the sum of $1,555.24. Let judgment be entered accordingly.